EXHIBIT EXECUTION COPY AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement, dated as of February 25, 2008, amends and restates the employment agreement originally entered into as of August 6, 1996, as amended, and as restated as of May 10, 1999, and is by and between MidAmerican Energy Holdings Company (formerly CalEnergy Company, Inc. (“CalEnergy”), an Iowa corporation (the “Company”), and Gregory E. Abel (the “Executive”). RECITALS The Company desires to employ the Executive as its President and Chief Operating Officer on the terms set forth in this Agreement, and the Executive desires to accept such employment. Accordingly, the Company and the Executive agree as follows: AGREEMENT Section 1.Defined Terms.Terms used but not defined in this Agreement will have the meanings ascribed to them in Exhibit A to this Agreement. Section 2.Employment. (a)The Company will employ the Executive as, and the Executive will act as, the President and Chief Operating Officer of the Company, subject to and upon the terms set forth in this Agreement, for the Term of Employment. (b)The Executive’s primary place of employment will be Des Moines, Iowa. Section 3.Duties. (a)The Executive (i) will perform and discharge the duties incident to and consistent with his title of President and Chief Operating Officer, and (ii) will perform and discharge such other duties, and will have such other authority, as are delegated to him by the Chairman of the Board of the Company (hereinafter referred to as the “Chairman of the Board”).In performing such duties, the Executive will report directly to, and be subject to the direction of, the Chairman of the Board. (b)The Executive will act, without any compensation in addition to the compensation payable pursuant to this Agreement, as an officer or member of the board of directors of any subsidiary of the Company, if so appointed or elected. (c)During the Term of Employment, the Executive (i) will devote his entire time, attention and energies during normal business hours to the business of the Company and its subsidiaries and (ii) will not, without the written consent of the Chairman of the Board, perform any services for any other Person or engage in any other business or professional activity, whether or not performed or engaged in for profit. (d)Notwithstanding subsection 3 (c), the Executive, without the consent of the Chairman of the Board, may (i) purchase securities issued by, or otherwise passively invest his personal or family assets in, any other company or business within the constraints imposed by the Company’s Code of Business Conduct and Berkshire Hathaway’s Code of Business Conduct, referred to below, and (ii) engage in governmental, political, educational or charitable activities, but only to the extent that those activities (A) are not inconsistent with any direction of the Chairman of the Board or any duties under this Agreement, and (B) do not interfere with the devotion by the Executive of his entire time, attention and energies during normal business hours to the business of the Company. Section 4.Compensation. (a)During the Term of Employment, the Company will pay the Executive a base salary at an annual rate of $350,000, in substantially equal periodic payments in accordance with the Company’s practices for executive employees, as determined from time to time by the Compensation Committee. (b)The Chairman of the Board will review the salary payable to the Executive at least annually beginning in the fourth fiscal quarter of 2008.The Compensation Committee, in its discretion, may increase the salary of the Executive from time to time, but may not reduce the salary of the Executive below the amount set forth in subsection 4 (a) above. (c)During the Term of Employment, the Executive shall be eligible for consideration for an annual incentive merit bonus for the Executive’s performance during the fiscal year of the Company in an amount determined by the Compensation Committee, in its discretion, by reference to the accomplishment by the Executive of goals established by the Chairman of the Board for the related fiscal year. The annual bonus paid to the Executive, however, will not be less than the Minimum Bonus.
